Citation Nr: 1722457	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  16-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent, for the period prior to June 30, 2016, and in excess of 40 percent thereafter, for diabetes mellitus with erectile dysfunction.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a September 2016 rating decision, the RO increased the evaluation of the Veteran's diabetes mellitus with erectile dysfunction from 20 percent to 40 percent, effective June 30, 2016.  As the increase does not represent the maximum rating available for the condition, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of entitlement to TDIU was raised by the Veteran in his Substantive Appeal on a VA Form 9 dated in February 2016; therefore, the issue is added to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise that during the entire period on appeal the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.  

2.  However, at no point during the period on appeal did the Veteran's require two or more visits per month to his provider for episodes of ketoacidosis or hypoglycemic reaction, or three or more hospitalizations per year for episodes of ketoacidosis or hypoglycemic reaction.  During the entire period on appeal the Veteran was in receipt of separate compensable benefits for complications of his diabetes mellitus, not currently on appeal.  

3.  The Veteran's erectile dysfunction has not been manifested by penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, and no higher, for diabetes mellitus, type II, have been met for the period prior to June 30, 2016.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for an evaluation in excess of 40 percent for diabetes mellitus, type II, have not been met for the period beginning June 30, 2016.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2016).

3.  The criteria for a separate compensable disability rating for service-connected erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks entitlement to an evaluation in excess of 20 percent, for the period prior to June 30, 2016, and in excess of 40 percent thereafter, for diabetes mellitus with erectile dysfunction.  The Veteran's diabetes mellitus is currently evaluated pursuant to Diagnostic Code 7913.  38 C.F.R. § 4.119.

Under Diagnostic Code 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Notes in the rating criteria clarify that "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.

In addition, note (1) provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

The rating criteria for diabetes are successive; the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  The lack of a need for regulation of activity is determinative as to any claim for evaluation in excess of the current 20 percent.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Erectile dysfunction is rated under Diagnostic Code 7522, which pertains to deformity of the penis with loss of erectile power.  While the Veteran has not specifically been diagnosed with this disability, it is permissible to rate a diagnosed condition that does not match any of the diagnostic codes contained in the rating schedule under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Diagnostic Code 7522 is the only diagnostic code that specifically addresses erectile function. 

Diagnostic Code 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115 (b), Diagnostic Code 7522. 

The Veteran was afforded a VA genitourinary examination in July 2010.  The examination did not reveal any deformity of the penis.

In March 2011 and October 2011 the Veteran was noted to have not had any recent hypoglycemic episodes.  In March 2012 it was noted that the Veteran had not had any documentation of hypoglycemic episodes.  In July 2012 the Veteran was prescribed insulin.

In a statement dated in July 2012 a private provider noted that the Veteran was unsteady on his feet and had experienced numerous falls and had neuropathy.  The Veteran's treatment for diabetes mellitus consisted of insulin, diet, and appropriate physical activity.

In September 2012 the Veteran was noted to have had significant improvement in his glucose control since initiating therapy with insulin.  He had not had any recent hypoglycemia episodes.  

The Veteran was afforded a VA examination in March 2013.  The Veteran was noted to be prescribed glipizide, pioglitazone, NovoLog, and Victoza.  He reported difficulty with balance and could not stand on one foot.  He had several falls.  The Veteran reported that he had lower extremity bilateral peripheral neuropathy.  It was noted that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month.  He had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the prior 12 months.  He had diabetic peripheral neuropathy and erectile dysfunction.  The examiner noted that the Veteran's diabetes mellitus impacted his ability to work.  The Veteran's blood sugar will fluctuate and he will have frequent periods of hypoglycemia that he will self treat with glucose tablets.  He will need to be able to eat and check his blood sugar when necessary.  

The Veteran was afforded a VA reproductive system examination in March 2013.  The Veteran was diagnosed with erectile dysfunction.  The Veteran's disability required continuous treatment with testosterone.  The Veteran had voiding dysfunction that did not cause urine leakage or the use of appliance.  He had a daytime voiding interval between 1 and 2 hours.  He had nighttime awakening to void 3 to 4 times.  He had signs or symptoms of obstructed voiding of hesitancy, slow or weak stream and decreased force of stream.  These symptoms were not marked.  There was no urinary tract or kidney infection.  The Veteran was not able to achieve erective sufficient for penetration and ejaculation with or without medication.  He did not have retrograde ejaculation.  There was no history of chronic epididymitis, epididymo-orchitis, or prostatitis.  Physical examination revealed the penis to be normal.  Testes were 1/2 to 1/3 of normal size.  

Upon neuropathy examination it was noted that it would cause problems with work.  He would stumble and fall due to loss of sensation in the feet. 

In March 2010, January 2011, January 2012, and January 2013 the Veteran was noted to be diabetic without retinopathy.  In treatment notes dated in February 2014 and January 2016 the Veteran it was reported that the Veteran had "DM II (-) retinopathy OU."

In February 2016 the Veteran reported that he had been on daily insulin injections since July 2012.  He stated that his private provider had counseled him on a restricted diet and exercise program.  His exercise in the pool was mostly walking.  He reported that when he took his daily walks he had to use a cane.  He stated that he was cautioned to avoid strenuous exercise and to include regulation of activities that might result in hypoglycemic episodes.  He stated that he always carried glucose tablets.

In a statement dated in June 2016 the Veteran's private provider noted that the Veteran's treatment was insulin, diet, and regulation of activities to prevent hypoglycemic reactions.  

The Veteran was afforded a VA reproductive organ examination in August 2016.  The Veteran was diagnosed with erectile dysfunction.  He used multiple injections and vacuum pump.  There was no renal or voiding dysfunction.  The Veteran was unable to achieve an erection sufficient for penetration and ejaculation with or without medication.  

The Veteran was afforded a VA diabetes examination in August 2016.  The Veteran's diabetes mellitus was noted to be treated with a restricted diet, prescribed oral hypoglycemic agents, and more than 1 injection per day of insulin.  The Veteran had regulation of activities as part of medical management of his diabetes mellitus.  He visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month.  He had 1 episode of ketoacidosis requiring hospitalization in the prior 12 months and no episodes of hypoglycemia requiring hospitalization in the prior 12 months.  The Veteran had not had progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  The Veteran did not have diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, or diabetic retinopathy.  The Veteran's diabetes mellitus impacted his ability to work.  The Veteran reported fatigue and dizziness due to fluctuation of blood sugar during the day.

Entitlement to an evaluation of 40 percent disabling for diabetes mellitus, for the period on appeal, is warranted.

During the period prior to June 30, 2016, the Veteran was prescribed insulin, regulation of diet, and regulation of activities.  Although a VA examiner noted in March 2013 that the Veteran did not require regulation of activities as part of the medical management of the Veteran's diabetes, the examiner also noted that the Veteran's diabetes would impact his ability to work because his blood sugar will fluctuate, and he will have frequent periods of hypoglycemia.  In addition, in a statement dated in July 2012 the Veteran's private provider indicated that the Veteran's treatment consisted of insulin, diet, and appropriate physical activity.  The same provider, in June 2016, reported that the Veteran's treatment consisted of insulin, diet, and regulation of activities to prevent hypoglycemic reactions.  As such, the evidence is at least in equipoise that the Veteran's diabetes required regulation of activities during the period prior to June 30, 2016.  Therefore, since the Veteran's diabetes mellitus required insulin, regulation of diet, and regulation of activities for the entire period on appeal, an evaluation of 40 percent is granted for the period prior to June 30, 2016.

Entitlement to an evaluation in excess of 40 percent for diabetes mellitus is not warranted at any point during the period on appeal.  The Board notes that after examination in August 2016, it was reported that the Veteran's diabetes mellitus required restricted diet, regulation of activities, and more than 1 injection of insulin a day.  In addition, the examiner noted that the Veteran's diabetes resulted in 1 episode of ketoacidosis requiring hospitalization in the prior 12 months.  It is further acknowledged that the Veteran has a complication of erectile dysfunction that not compensable if separately evaluated.  However, the Veteran did not require two or more visits per month to his provider for episodes of ketoacidosis or hypoglycemic reaction, or three or more hospitalizations per year for episodes of ketoacidosis or hypoglycemic reaction.  In addition, the Veteran is in receipt separate compensable benefits for complications of his diabetes mellitus.  Therefore, entitlement to an evaluation in excess of 40 percent for diabetes mellitus is denied.

The Veteran has been separately granted service connection for diabetic peripheral neuropathy of the bilateral lower extremities and receives special monthly compensation for loss of use of a creative organ.  The Veteran was awarded separate compensable evaluations for peripheral neuropathy of the lower extremities in the rating decision that denied a higher evaluation for diabetes mellitus currently on appeal.  The Veteran did not dispute the separate ratings granted for his bilateral lower extremity peripheral neuropathies in his notice of disagreement and specifically disputed the evaluation of his diabetes mellitus indicating that he was entitled to a higher evaluation because he was treated with insulin, restricted diet, and restricted activity.  As such, the ratings of the Veteran's separately evaluated lower extremity peripheral neuropathies are not on appeal.  As the evidence does not reveal any deformity of the penis, there is no evidence that the Veteran's erectile dysfunction warrants a compensable rating.  In addition, although the Veteran's vision has been monitored, there is no indication that the Veteran has diabetic retinopathy.  As such, there are no further complications of the Veteran's diabetes mellitus that warrant separate compensable evaluations.  

Overall, the evidence supports the grant of a 40 percent evaluation for diabetes mellitus with erectile dysfunction for the period prior to June 30, 2016, and to that extent this appeal represents a grant.  However, the evidence does not support an evaluation in excess of 40 percent.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an evaluation of 40 percent, and no higher, for diabetes mellitus with erectile dysfunction is granted for the period prior to June 30, 2016, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for diabetes mellitus with erectile dysfunction is denied for the period dated beginning June 30, 2016.


REMAND

As noted above, the issue of entitlement to a TDIU has been raised by the record and is an implied part of the Veteran's claim for a higher evaluation for diabetes mellitus.  However, the matter of entitlement to a TDIU rating has not been developed or adjudicated.  Therefore, it must be remanded for such action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Advise the Veteran as to how to substantiate a claim for a TDIU, via a 38 C.F.R. § 3.159(b) notice letter.  Additionally, provide him with VA Form 21-8940, and request that he supply the requisite information. 

2.  Thereafter, the AOJ must then review the record, arrange for any further development suggested by additional evidence received, and adjudicate the claim of entitlement to a TDIU (raised in the context of the increased rating claim).  If the claim is denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


